       Case 4:21-cv-00078-DCB Document 7 Filed 04/21/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Angel Eduardo Torres Artega,                      No. CV-21-00078-TUC-DCB
10                  Plaintiff,                         ORDER
11   v.
12   Tracy Renaud, et al.,
13                  Defendants.
14
15          The Plaintiff-Petitioner having filed a Notice for Voluntary Dismissal and finding
16   good cause,
17          Accordingly,
18          IT IS ORDERED that this case is dismissed without prejudice pursuant to Rule
19   41(a)(1)(A)(i), Fed. R. Civ. P. Pursuant to Fed. R. Civ. P. 41(a)(1)(A), and the Clerk of
20   the Court shall close this case.
21          Dated this 21st day of April, 2021.
22
23
24
25
26
27
28
